Citation Nr: 0326879	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pelvic pain.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for an abdominal 
disorder (other than the service connected bowel and bladder 
incontinence).

4.  Entitlement to service connection for a dental disorder 
manifested by pain in the upper teeth and left and right 
bottom teeth.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On January 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to provide a list 
of all VA and non-VA health     care 
providers who have treated her for 
pelvic pain, abdominal problems and 
dental problems since September 2001.  
Obtain records from each health care 
provider the appellant identifies.

2.  The record indicates that the 
veteran may have obtained pertinent 
follow up medical treatment by Dr. 
Johnson for pelvic pain/abdominal 
problems subsequent to the September 
2001 VA examination.  Obtain the 
veteran's medical records from Dr. 
Johnson of Gastroenterology Associates 
showing any treatment for pelvic 
pain/abdominal problems after September 
2000.  Phone number is (915) 677-2626.    

3.  Contact the veteran and make a 
final request asking her to clarify 
whether she is seeking service 
connection for a dental disability or 
whether she is seeking treatment for a 
dental condition.  

4.  Thereafter return the claims file 
to the physician who conducted the 
September 2001 VA examination .  If 
this examiner is no longer available, 
the file should also be forwarded to an 
appropriate specialist familiar with 
abdominal/pelvic disorders.  Any 
further indicated examination and 
special studies should be conducted.  
The claims file and a separate copy of 
this memo must be made available to the 
examiner for review prior and pursuant 
to conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination
The physician(s) should review the 
claims file, paying attention to the 
service medical records revealing 
ongoing pelvic and abdominal pain that 
was not improved by her 1989 total 
hysterectomy surgery, plus any 
additional medical evidence obtained 
since the September 2001 VA examination 
and address the following questions:
(a) The nature, if any, of the 
appellant's current pelvic or abdominal 
disability.  In making this 
determination, the examiner should also 
determine whether it is as likely as 
not that the veteran has an 
endometriosis that began in service or 
became manifest due to any incident 
shown to have occurred during active 
service.  In making this determination, 
the examiner should refer to the 
findings from the June 1990 laparoscopy 
done during active service which showed 
possible atypical endometriosis. 
(b) Is it as likely as not that the 
veteran has a pelvic pain disorder 
(other than any related to the service 
connected hysterectomy) or abdominal 
disorder (other than those related to 
her service connected bowel and bladder 
disorders) that began in service or 
became manifest due to any incident 
shown to have occurred during active 
service? 
(c) If any pelvic/abdominal condition 
present is shown to be related to any 
service connected disorder, including 
residuals of hysterectomy, bowel or 
bladder disorder, this should be noted.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  A VA dental examination 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of her 
dental/mouth disability.  Send the 
claims folder to the examiner for 
review.  The claims file and a separate 
copy of this memo must be made 
available to the examiner for review 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination.   Any 
further indicated special studies 
should be conducted.

The dental examiner should determine 
and record the following:
(a) the nature, if any, of the 
appellant's current dental/oral 
disability.  
(b) If such a dental/oral disability is 
found, the examiner should offer an 
opinion as to whether such disability 
was incurred or aggravated in service.  
In particular the examiner should 
address whether the current findings 
shown regarding teeth numbers 8, 9, and 
30 are related to any treatment or 
findings of teeth numbered 8, 9, and 30 
shown in service.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





